Case 19-11466-KG Doc 836 Filed 10/10/19 Page1of2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

)
In re: ) Chapter U1

)
CENTER CITY HEALTHCARE, LLC d/b/a ) Case No. 19-11466 (KG)
HAHNEMANN UNIVERSITY HOSPITAL, et )
al,,’ ) Jointly Administered

)

Debtors. ) Related to Docket No. & 32, &.9!

)

ORDER GRANTING MOTION TO SHORTEN
NOTICE OF DEBTORS’ MOTION FOR AN ORDER
EXTENDING THE DEADLINE FOR THE DEBTORS TO ASSUME
OR REJECT UNEXPIRED LEASES OF NONRESIDENTIAL
REAL PROPERTY PURSUANT TO 11 U.S.C, § 365(d)\(4)

 

Upon the motion (the “Motion”y of the above-captioned debtors and debtors in

 

 

possession (collectively, the “Debtors”) for shortened notice of the Debtors’ Motion for an Order
Extending the Deadline for the Debtors to Assume or Reject Unexpired Leases of Nonresidential
Real Property Pursuant to 1 U.S.C. § 365(d)(4) (the “365(d\(4) Motion”); and no previous
motion for such relief having been made; and for good cause shown; it is hereby ORDERED that
1. The Motion is GRANTED as set forth herein,
2. The 365(d)(4) Motion shail be considered by the Court at / / *@@a.m,/psux. (EST)
a. “ .
on L€ 7 OPER, Zi, 2019: provided, however, that such a Hearing will be required only if

objections to the 365(d)(4) Motion are filed by the objection deadline set forth herein.

 

i The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification

number, are; Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatrie Urgent Care
Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS Ill of PA, L-L.C.
(5536), TPS TV of PA, L.L.C, (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
230 North Broad Street, Philadelphia, Pennsylvania 19102.

Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Motion,

36003370.1 EO/O/E9

 
Case 19-11466-KG Doc 836 Filed 10/10/19 Page 2 of 2

3. Objections, if any, to the 365(d)(4) Motion shall be served and filed on or before
on " . : al
j2 0? pesedp.mn. (EST) on Oe DEER 17 , 2019. «

 

4, This Court shall retain jurisdiction over any and all matters arising from or related
to the implementation or interpretation of this Order,
The agenda fee the heaging wirtuot
bb dué uetit $00 Dias OU Ce Tobée 17, 2014

(lehobee 1012014 SK pave as
Kevin ROSS, “2.

36003370, 1 10/9/19

 
